Citation Nr: 1527549	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  10-37 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right finger disorder to include fifth finger osteoarthritis.  

2.  Entitlement to service connection for a right knee disorder to include osteoarthritis.  

3.  Entitlement to service connection for a right foot disorder to include degenerative arthritis.  

4.  Entitlement to service connection for a right heel disorder to include a heel spur.  

5.  Entitlement to service connection for a left heel disorder to include a heel spur. 


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from November 1979 to August 1993.  He was awarded the Parachutist Badge.  The Veteran had additional duty with the Army Reserve. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the San Juan, the Commonwealth of Puerto Rico, Regional Office which, in pertinent part, denied service connection for post-traumatic arthritis of "joints," a right foot disorder, and a left foot disorder.  In February 2013, the Board, in pertinent part, recharacterized the issue on appeal as "service connection for post-traumatic arthritis with pain, stiffness, and swelling of the joints with loss of range of motion" and remanded that issue to the Winston-Salem, North Carolina, Regional Office (RO) for additional action.  

In August 2014, the Board again recharacterized the issue on appeal as "service connection for post-traumatic arthritis of joints other than the left elbow, right elbow, right shoulder and left foot/ankle, to include the right finger, right knee, right foot, and bilateral heels" and remanded that issue to the RO for additional action.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

In its August 2014 Remand instructions, the Board directed that the AOJ was to obtain an opinion as to the etiology of the Veteran's arthritis in the right finger, right knee and right foot and his bilateral heel spurs from a qualified VA medical professional.  The Board clarified that:

The VA medical professional should review the Veteran's claims file (to include VVA and VBMS files) and determine whether the Veteran's current arthritis in the right finger, right knee and right foot, and bilateral heel spurs at least as likely as not (a 50 percent probability or greater) was had (sic) their onset in or are due to an injury in service.  

In so doing, the VA medical professional must acknowledge and discuss the Veteran's lay statements that he has had ongoing pain in these joints since service and his statements regarding his jump status while in an airborne division.  The opinions must be based on a review of the entire claims file (to include the Veteran's service treatment records, which document complaints of ankle and foot pain).  

In September 2014, the Veteran was afforded the requested VA examination.  The examination report notes that "[t]he Veteran has 16 years of jumping airborn[e] operations."  The Veteran was diagnosed with right fifth finger osteoarthritis, right knee medial arthritis, right foot degenerative arthritis, and right and left heel spurs.  The examiner concluded that: "[t]he condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness;" "[t]here is no documentation of right finger arthritis in the Veteran's STRs;" "[t]here is no documentation of right knee arthritis in the Veteran's STRs;" "[t]here is no documentation of right foot arthritis in the Veteran's STRs;" "[t]here is no documentation in the Veteran's STRs of any diagnosis of heel spurs;" and "[c]urrent arthritis may be due to the normal aging process, especially as he has been out of the military for 21 years."  While noting that the Veteran had a history of "16 years of jumping airborn[e] operations," the VA physician did not discuss either the relationship, if any, between the Veteran's documented multiple in-service parachute jumps and the claimed disorders or "the Veteran's lay statements that he has had ongoing pain in these joints since service."  

Generally, VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The AOJ's compliance with the Board's Remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's case to the same VA examiner who conducted the orthopedic examinations in October 2014 (or another medical professional if that examiner is no longer available) for an addendum opinion.  

The Veteran's multiple in-service parachute jumps and receipt of the Parachutist Badge are to be conceded.  

The examiner should advance opinions as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified right finger disorder, right knee disorder, right foot disorder, right heel disorder, and left heel disorder is related to the Veteran's multiple in-service parachute jumps and subjective history of chronic joint pain after service; or otherwise originated during active service.  
All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

2.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

